DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29-30, 33-34, 37-38 & 41-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (# US 2005/0090579).
Zhu et al. discloses:
29. An inkjet ink composition (see Abstract) comprising: 
(a) an acidic resin  (see Abstract) with an inherent acid value of at least about 25 mg KOH/g to about 50 mg KOH/g (50 to 250 mg KOH/g; [0016]);
(b) a non-volatile organic acid neutralizing agent present at up to about 10% by weight of the ink composition (polyamine; 0.01 to 2%; [0021]); 
(c) at least 60% of one or more volatile organic solvents ([0012]-[0014]; 60% to 80%; [0013]); and 
(d) one or more colorants ([0011]).
Given that the Zhu et al. reference discloses a range of acid value and acid neutralizing agent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
30. An inkjet ink composition (see Abstract) comprising: 
(a) a homopolymer or copolymer acidic resin ([0017]; see Abstract) with an inherent acid value of at least about 25 mg KOH/g to about 50 mg KOH/g (50 to 250 mg KOH/g; [0016]);
(b) a non-volatile organic acid neutralizing agent selected from the group consisting of methanolamine, triethylamine, dimethylamine, monoethanolamine, dimethylethanolamine, N- methylethanolamine, diethanolamine, triethanolamine, tetrabutyl ammonium hydroxide, tetramethyl ammonium hydroxide, tetraethylammonium hydroxide, tetrapropyl ammonium hydroxide, and any mixture of one or more thereof, which is present at up to about 10% by weight of the ink composition (polyamine; 0.01 to 2%; [0021]); 
(c) at least 60% of one or more volatile organic solvents ([0012]-[0014]; 60% to 80%; [0013]); and 
(d) one or more colorants ([0011]).
Given that the Zhu et al. reference discloses a range of acid value and acid neutralizing agent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
33. The inkjet ink composition of claim 29, wherein the acidic resin is an acrylic resin ([0017]) comprising monomers selected from the group consisting of acrylic acid, methacrylic acid, an alkyl acrylate, a hydroxyalkyl methacrylate, styrene, and vinyl acetate ([0017]).
34. The inkjet ink composition of claim 30, wherein the acidic resin is an acrylic resin ([0017]) comprising monomers selected from the group consisting of acrylic acid, methacrylic acid, an alkyl acrylate, a hydroxyalkyl methacrylate, styrene, and vinyl acetate ([0017]).
37. The inkjet ink composition of claim 29, wherein the organic acid neutralizing agent is present at up to about 5% by weight of the ink composition (polyamine; 0.01 to 2%; [0021]).
38. The inkjet ink composition of claim 30, wherein the organic acid neutralizing agent is present at up to about 5% by weight of the ink composition (polyamine; 0.01 to 2%; [0021]).
41. The inkjet ink composition of claim 29, wherein water, if present, is present in an amount of less than 5% by weight of the ink composition (1 to 20%; [0015]). 
42. The inkjet ink composition of claim 30, wherein water, if present, is present in an amount of less than 5% by weight of the ink composition (1 to 20%; [0015]).
43. The inkjet ink composition of claim 29, wherein the one or more organic solvent is selected from the group consisting of a C1-C4 alcohol, a C3-C6 ketone, a C3-C6 ester, a C4-C8 ether, and any mixture thereof ([0012]).
44. The inkjet ink composition of claim 30, wherein the one or more organic solvent is selected from the group consisting of a C1-C4 alcohol, a C3-C6 ketone, a C3-C6 ester, a C4-C8 ether, and any mixture thereof ([0012]).
45. The inkjet ink composition of claim 29, wherein the one or more organic solvent is selected from the group consisting of methyl ethyl ketone, methyl propyl ketone, methyl isopropyl ketone, n-propyl acetate, isopropyl acetate, n-butyl acetate, t-butyl acetate, methanol, ethanol, and propylene glycol monomethyl ether acetate ([0012]).
46. The inkjet ink composition of claim 30, wherein the one or more organic solvent is selected from the group consisting of methyl ethyl ketone, methyl propyl ketone, methyl isopropyl ketone, n-propyl acetate, isopropyl acetate, n-butyl acetate, t-butyl acetate, methanol, ethanol, and propylene glycol monomethyl ether acetate ([0012]).
47. The inkjet ink composition of claim 29, which contains less than 1% water (about 1 % to about 20%; [0015]; the term “about”, which examiner interpreted as “approximate” & “± 1%” therefore range is from 0% to 19% or 1 to 20% or 2 to 22%).
48. The inkjet ink composition of claim 30, which contains less than 1% water (about 1 % to about 20%; [0015]; the term “about”, which examiner interpreted as “approximate” & “± 1%” therefore range is from 0% to 19% or 1 to 20% or 2 to 22%).
49. A method of producing an overcoated printed mark comprising 
(a) printing by continuous inkjet a mark on a substrate using the inkjet ink composition of claim 29; 
(b) allowing the printed mark to dry; and 
(c) placing a coating of an overcoating over the printed mark ([0036]-[0040]).
50. A method of producing an overcoated printed mark comprising 
(a) printing by continuous inkjet a mark on a substrate using the inkjet ink composition of claim 30; 
(b) allowing the printed mark to dry; and 
(c) placing a coating of an overcoating over the printed mark ([0036]-[0040]).

Claim(s) 31-32, 35-36 & 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (# US 2005/0090579) in view of Aruga et al. (# US 2007/0197685).
Zhu et al. discloses all the limitation of the inkjet ink except:
31. The inkjet ink composition of claim 30, wherein the non-volatile organic acid neutralizing agent selected from the group consisting of triethanolamine, dimethylethanolamine, methanolamine, N-methylethanolamine, ethanolamine, diethanolamine, tetrabutyl ammonium hydroxide, tetramethyl ammonium hydroxide, and any mixture of one or more thereof.
32. The inkjet ink composition of claim 30, wherein the non-volatile organic acid neutralizing agent is selected from the group consisting of triethanolamine and tetrabutyl ammonium hydroxide.
35. The inkjet ink composition of claim 29, wherein the acidic resin has a weight-average molecular weight of less than about 80,000 Daltons.
36. The inkjet ink composition of claim 30, wherein the acidic resin has a weight-average molecular weight of less than about 80,000 Daltons.
39. The inkjet composition of claim 29, wherein the acid neutralizing agent has a boiling point of at least 5° C.
40. The inkjet composition of claim 30, wherein the acid neutralizing agent has a boiling point of at least 5° C.
Aruga et al. teaches that to have the ink with excellent storage stability and high quality printing characteristics, the ink composition comprising:  
31. The inkjet ink composition of claim 30, wherein the non-volatile organic acid neutralizing agent selected from the group consisting of triethanolamine, dimethylethanolamine, methanolamine, N-methylethanolamine, ethanolamine, diethanolamine, tetrabutyl ammonium hydroxide, tetramethyl ammonium hydroxide, and any mixture of one or more thereof ([0102]).
32. The inkjet ink composition of claim 30, wherein the non-volatile organic acid neutralizing agent is selected from the group consisting of triethanolamine ([0244]) and tetrabutyl ammonium hydroxide.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Zhu et al. by the aforementioned teaching of Aruga et al. in order to have the ink with excellent storage stability and high quality printing characteristics.
With respect claims 35-36 & 39-40, Zhu et al. discloses exactly same acidic resin (Acrylic resin)  and neutralizing agent as applicant discloses in their own specification. The molecular weight and boiling point is property of the material, which constant to the material. Therefore, the Acrylic resin discloses by the Zhu et al. obviously have molecular weight less than 80,000 Daltons, preferably less than 50,000 Daltons; more preferably less than 20,000 Daltons (800.000 as an evidence please see MSDS of Acrylic resin; and acid neutralizing agent has a boiling point of at least 300° C.


Response to Arguments
Applicant's arguments filed on 09/16/2022 have been fully considered but they are not persuasive.
Applicant maintains “The Zhu reference does not disclose or suggest using an acidic resin with an inherent acid value below 50 mg KOH/g. Zhu teaches to use higher levels of inherent acid value (see paragraph 16 of Zhu).”
Examiner respectfully disagrees. Applicant claiming inherent acid value of about 25 mg KOH/g to about 50 mg KOH/g, and Zhu clearly discloses acid value 50 mg KOH/g to 250 mg KOH/g; [0016]), therefore it reads on the present claimed range. Therefore argument is not persuasive.
Applicant maintains “ An additional difference between the inks of Zhu and the present invention is that Zhu relates to water-based inks. All of the example inks in Zhu contain 10% water, while the description refers to a range of 1% to 20% water (see Zhu, paragraph 15). The present specification emphasizes organic solvents, with no added water in the inks.”
Examiner respectfully disagrees. Applicant is not claiming that the ink composition is non aqueous ink. In claims 41 & 42 applicant claiming water, if present, is present in an amount of less than 5% by weight of the ink composition, and Zhu clearly teaches the water is from about 1 to about 20%; [0015], the term “about”, which examiner interpreted as “approximate” & “± 1%” therefore range is from 0% to 19% or 1 to 20% or 2 to 22%, which reads on the presently applicant claimed invention.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853